THE THIRTEENTH COURT OF APPEALS

                                    13-14-00066-CV


                                    Allan Martin
                                         v.
                   Greta Yvette Mobley, David Michael Mobley,
          Texas Quality Mats, LLC, Texas Quality Gate Guard Services, LLC
                         and Quality Lease Air Service, LLC


                                   On Appeal from the
                     329th District Court of Wharton County, Texas
                                 Trial Cause No. 46632


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED AND RENDERED IN

PART. Costs of the appeal are adjudged 50% against appellant and against appellee.

      We further order this decision certified below for observance.

June 19, 2014